IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                       IN AND FOR KENT COUNTY


SHEILA HAYFORD,                              :
                                             :     C.A. No: K14C-01-024 RBY
             Plaintiff,                      :
                                             :
      v.                                     :
                                             :
DART and DELAWARE TRANSIT                    :
CORPORATION,                                 :
                                             :
             Defendants.                     :
                                             :


                              Submitted: July 28, 2015
                               Decided: July 30, 2015


                          Upon Consideration of Plaintiff’s
                                Motion to Dismiss
                                   GRANTED

                                      ORDER

Sheila Hayford, Pro se.

Douglas T. Walsh, Esquire, Marshall, Dennehey, Warner, Coleman & Goggin,
Wilmington, Delaware for Defendants.




Young, J.
Hayford v. Dart, et. al.
C.A. No.: K14C-01-024 RBY
July 30, 2015

                                     DECISION
      Sheila Hayford (“Plaintiff”), appearing pro se, filed an action sounding in
negligence against DART and Delaware Transit Corporation (“Defendants”), on
January 27, 2014. Plaintiff alleges she was injured, while a passenger on a bus
operated by Defendants.
      Since the filing of her Complaint, there has been minimal effort on her part
made toward the prosecution of this suit. Indeed, the Court has granted several
deadline extensions, in an attempt to accommodate Plaintiff. Most recently, the Court
permitted the Plaintiff’s belated filing of expert disclosures, in the face of a summary
judgment motion by Defendants.
      At this time, when discovery has come to a close, and the October 2015 trial
date draws near, Plaintiff moves to dismiss her suit without prejudice. Finding no
particular prejudice to Defendants, the Court GRANTS Plaintiff’s motion.
      Plaintiff’s suit is DISMISSED without prejudice.
      IT IS SO ORDERED.
                                            /s/ Robert B. Young
                                                       J.

RBY/lmc
oc: Prothonotary
cc: Counsel
     Sheila Hayford
     Opinion Distribution




                                           2